Order entered October 12, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00378-CR

                     STEPHEN MARSHALL MCLEMORE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 2-14-440

                                          ORDER
       We GRANT the State’s October 10, 2016 second motion to extend time to file its brief and

ORDER the brief filed no later than November 10, 2016.


                                                     /s/   LANA MYERS
                                                           JUSTICE